Citation Nr: 0532014	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to January 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 RO decision that denied, in 
pertinent part, service connection for left elbow and 
bilateral knee disorders.  In August 2000, the veteran filed 
a timely notice of disagreement.  In November 2001, the RO 
issued a statement of the case, and in January 2002, the 
veteran timely perfected his appeal.  

In November 2002, the veteran testified at a Travel Board 
hearing before a former Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

In July 2003, the Board remanded the veteran's claims for 
additional evidentiary development, and to ensure compliance 
with the Veterans Claims Assistance Act 
of 2000.  

In June 2004, the RO issued a rating decision which granted 
service connection for lateral epicondylitis, left (minor) 
elbow, and assigned thereto an initial disability rating of 
10 percent, effective from February 2000.  In July 2004, the 
veteran, through his representative, filed a notice of 
disagreement seeking a higher initial disability rating for 
this condition. 

In February 2005, the Board notified the veteran that the 
Veterans Law Judge who conducted his November 2002 Travel 
Board hearing was no longer employed by the Board.  The 
letter asked the veteran if he desired an additional hearing 
in this matter.  Later that same month, the veteran responded 
indicating that he want to attend a new Travel Board hearing 
before a current Veterans Law Judge.

In March 2005, the Board remanded the veteran's claims of 
entitlement to service connection for bilateral foot 
disorders instructing the RO to schedule the veteran for a 
Travel Board hearing.  

The Board's March 2005 remand also instructed the RO to issue 
a statement of the case (SOC) as to the issue of entitlement 
to an increased initial rating in excess of 10 percent for 
lateral epicondylitis of the left (minor) elbow.  The RO 
issued the requested SOC in July 2005.  As noted in the SOC, 
the veteran must file a formal appeal to complete his appeal 
of this issue.  As a timely substantive appeal does not 
appear in the claims folder, the Board does not have 
jurisdiction of this claim.

The appeal concerning the veteran's claims for service 
connection for bilateral foot disorders is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Pursuant to the Board's March 2005 remand, the RO was to 
schedule the veteran for a Travel Board hearing.  It does not 
appear that any hearing was ever scheduled, or that the 
veteran's pending hearing request has been withdrawn.  Thus, 
a remand is once again necessary in this matter.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (Where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.).  

Under these circumstances, a Travel Board hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).  In view of 
the foregoing, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

